DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 was filed after the mailing date of the Notice of Allowance on 4/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 2, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Chuang et al. U.S. PGPUB No. 2018/0108514 discloses a dielectric layer 306 disposed on a first surface 203 adjacent to a field emitter protrusion 204, wherein an electrode 307 comprises an extractor (“the emission current may be controlled by adjusting a voltage on a gate electrode (such as an electrode within the extraction and focusing electrodes, or gate 307 in FIG. 3)” [0070] – “The optional gate layer 67 controls and extracts the emission current” [0017]) disposed on the dielectric layer 306. However, there is no explicit disclosure that the extraction electrode is maintained at a positive voltage of between about 30 V and 200 V relative to the field emitter cathode, and while Chuang discloses an anode (“A second electrode (e.g., the anode) is positioned facing the field emitter cathode” [0050]), there is no explicit disclosure that the anode is disposed at an offset distance of at least 1 mm from the emission tip and maintained at a positive voltage of at least 500 V relative to the field emitter cathode.
Chuang et al. U.S. PGPUB No. 2017/0047207 discloses an anode that is disposed at an offset distance of at least 1 mm from the emission tip and maintained at a positive voltage of at least 500 V relative to the field emitter cathode (“the anode is placed at least 50 μm from the emitter tip, at a positive voltage of at least 500 V relative to the field emitter” [0042]) but does not disclose an extractor disposed on the dielectric layer and maintained at a positive voltage of between about 30 V and 200 V relative to the field emitter cathode.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a light modulated electron source comprising: an extraction electrode fixedly positioned adjacent to a field emitter cathode and configured to generate an electric field that attracts free electrons in a silicon substrate toward an emission tip; wherein the extraction electrode is maintained at a positive voltage of between about 30 V and 200 V relative to the field emitter cathode; an anode that is disposed at an offset distance of at least 1 mm from the emission tip and maintained at a positive voltage of at least 500 V relative to the field emitter cathode; and a control circuit configured to modulate an emission current of an electron beam by controlling an intensity of a photon beam transmitted to the field emitter cathode.

Regarding independent claim 12; Chuang et al. U.S. PGPUB No. 2018/0108514 discloses a method for modulating an electron beam emitted from a silicon-type (“silicon substrate 201” [0065]) field emitter cathode (“a field emitter cathode” [0050]), the method comprising: generating an electric field at an emission tip of the field emitter cathode such that a conduction band at the emission tip is maintained above a Fermi level of the field emitter cathode (see discussion below); and controlling a photon-beam source configured to generate a photon beam including photons having a wavelength shorter than about 1 µm and configured to direct the photon beam toward the field emitter cathode (“light source 212 can emit a light wavelength that penetrates relatively deep into the silicon, such as a wavelength longer than about 500 nm” [0069] – 500 nm is 0.5 µm, which is less than about 1 µm). However, although Chuang discloses “modulating a light intensity that in turn controls the emission current” [0060] (which necessarily includes at least two time periods having different intensity levels), Chuang does not explicitly disclose generating said photon beam with a first intensity during a first time period, and generating said photon beam with a second intensity 34KLA-078 (P5715US2)during a second time period, said second intensity being substantially higher than the first intensity such that an emission of electrons from emission tip is minimized during said first time period, and such that, during said second time period, a sufficient number of said photons are absorbed by said field emitter cathode to create photoelectrons in the conduction band, thereby producing a photo-assisted field emission of said electron beam from the emission tip.
Claim 12 requires a step of generating an electric field at an emission tip of the field emitter cathode such that a conduction band at the emission tip is maintained above a Fermi level of the field emitter cathode. Chuang discloses that “Field emission takes place when the applied electric field is high enough to reduce the potential barrier on the silicon-vacuum interface so that electrons can tunnel through this barrier (e.g., quantum-mechanical tunneling)… If the electric field is sufficient to bring the bottom of the conduction band below the Fermi energy level, there will be an abundance of electrons at the apex of the emitter tip, and an emission current, on the order of nA to μA, can be produced” [0051]. This is graphically represented in figure 5 where a bottom of the conduction band 504 is brought below the Fermi level 502 by application of the electric field. However, Chuang discloses that the application of an electric field to bring the conduction band below the Fermi level is an alternative embodiment wherein electrons are generated by field emission. This is performed in the alternative to generating electrons by photoemission (“ If the electric field is sufficient to bring the bottom of the conduction band below the Fermi energy level, there will be an abundance of electrons at the apex of the emitter tip, and an emission current, on the order of nA to μA, can be produced…. In an alternate embodiment, the concentration of the p-type dopant may be less than about 1014 cm−3. The silicon in or near the field emitter may be illuminated by a light source to create and control the emission current by modulating the light intensity” [0051]). Therefore, using the light source instead of a high electric field results in the conduction band 504 remaining above the Fermi level since no electric field sufficient to bring the conduction band below the Fermi level is applied.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for modulating an electron beam emitted from a silicon-type field emitter cathode, the method comprising: generating a photon beam with a first intensity during a first time period, and a second intensity34KLA-078 (P5715US2) during a second time period, said second intensity being substantially higher than the first intensity such that an emission of electrons from emission tip when the photon beam is directed to the emission tip is minimized during said first time period, and such that, during said second time period, a sufficient number of said photons are absorbed by said field emitter cathode to create photoelectrons in a conduction band maintained above the Fermi level, thereby producing a photo-assisted field emission of said electron beam from the emission tip.

Regarding independent claim 16; claim 16 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2, 4-11, 13-15, and 17-19; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 12, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881